Mr. Chief Justice Magruder delivered the opinion of the court: The general rule is, that personal property is taxable, or has its taxable situs, at the domicile of the creditor. The principle, applicable in such cases, is that which is embodied in the maxim, mobilia personam sequuntur. But this principle does not always apply for the purposes of taxation. On the contrary, tangible personal property may be taxed where it is situated irrespective of ownership, if the statute shall so provide. (Cooley on Taxation, pp. 269, 270; Hayward v. Board of Review, 189 Ill. 234). Speaking of the rule or maxim thus referred to, we said' in Hayward’s case, supra: “An exception to this rule may exist when the credits are kept in the limits of the State, and employed permanently in business by the owner though a non-resident, or by ap agent of the owner, residing in the State, and having the physical' control of the papers and writings evidencing the credits.” In Goldgart v. People, 106 Ill. 25, we said (p. 28): “The statute requires the ‘credit, ’ as well as other personal property, to be listed by the owner, if a resident of the State, or if it be controlled by an agent, then by the agent. * * If the owner be resident in the State there is jurisdiction over his person, and over his credits also, which, in legal contemplation, in the absence of anything showing they have a situs elsewhere, accompany him. If the owner is absent, but the credits are in fact here in the hands of an agent for renewal or collection with the view of re-loaning the money by the agent as a permanent business, they have a situs here for the purpose of taxation, and there is jurisdiction over the thing.” The words, thus used in the Goldgart case, were quoted with approval in Hayward v. Board of Review, supra; and the substance of the holding in the Goldgart case, supra, was also stated and referred to with approval in Matzenbaugh v. People, 194 Ill. 108. In Matzenbaugh's case, supra, we said (p. 116): “The general rule is, the taxable situs of credits is the domicile of the owner. But an exception to the rule arises when the instruments, which evidence the right of the owner to receive the indebtedness which constitutes the ‘credits,’ are in the hands of an agent of the owner for the purpose of enabling such agent to transact the business of the owner, in which business the credits constitute, as it were, the subject matter or stock in trade of such business.” In Matzenbaugh’s case, also, it was held that the notes and securities there referred to were subject to taxation under the laws of Illinois, because the owner thereof allowed them to remain in the hands of his agent in Illinois for the purpose of enabling such agent to successfully and conveniently continue the prosecution of the business of loaning money, in which such owner had long been engaged. The holding of the cases decided by this court would thus seem to be that, where the owner of such credits or securities is a non-resident of Illinois and is absent from that State, his securities, remaining in this State in the hands of an ag'ent, are only subject to taxation'in this State when they are so left in the hands of- the agent for the purpose of having them renewed or collected, in order that the money, realized from such renewal or collection, may be re-loaned by the agent as a permanent business. The credits of the non-resident owner, so remaining in Illinois, must constitute the subject matter or stock in trade of the business of the owner as conducted by the agent. In the case at bar, there is no evidence that the notes and mortgage here under consideration were left by Mrs. Reat in Illinois for the purpose of being collected and re-loaned as a permanent business by any agent. The testimony is^ quite clear that, after she left Illinois and went to California, she sold a farm in Illinois, on which she had lived, and took from the purchaser notes and a mortgage for the purchase money. These notes, together with the mortgage, were left in the hands of Jeffries, not as agent for the re-investment of the money to be collected upon the notes and mortgage, but merely for the convenience of the maker of the notes. Jeffries collected the interest from the maker of the notes, and remitted such interest to Mrs. Reat in California, and charged nothing for his services in collecting the interest and remitting it. There is no evidence, tending to show that, when the principal of the notes should be paid, it was not also to be remitted. The securities, however, were not left with any idea that the money collected should be re-invested, or re-loaned, or permanently used in any business in Illinois. It would, therefore, seem to follow that, although the securities thus taxed were in the State of Illinois, yet they were subject to the rule, which makes the domicile of the owner the taxable situs of the personalty. We are, therefore, of the opinion that the notes and mortgage in question were not properly taxed in this State. In view of the conclusion thus reached, it is not necessary to consider the objection, that at the time the county collector selected lots 13 and 16 above mentioned as the real estate to be charged with the personal property tax already mentioned, the lots in question were not owned by Emeline Reat. Inasmuch as the notes and mortgage in question were not properly subject to taxation as personal property in Illinois, it is immaterial whether, after the death of Mrs. Heat, and after the title had descended to her heirs, the county collector properly charged the tax against the lots, or not. The judgment of the county court is reversed, and the cause is remanded to that court for further proceedings in accordance with the views herein expressed. Reversed and remanded, ivith directions.